Citation Nr: 0313838	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-48 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral sensorineural hearing loss.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York City, 
which denied the veteran a compensable rating for his 
service-connected bilateral sensorineural hearing loss.  He 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In December 1996 the veteran 
perfected his appeal, and the issue was then certified to the 
Board.  

The veteran testified before a Hearing Officer in August 
2000, and the undersigned Veterans Law Judge (VLJ) in 
February 2003.  Transcripts are of record.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran currently has an average pure tone threshold of 31 
decibels in the right ear, with speech recognition ability of 
94 percent, and average pure tone threshold of 30 decibels in 
the left ear, with speech recognition ability of 92 percent.

2.  The preponderance of the evidence indicates that the 
veteran currently has Level I hearing in his right ear and 
Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable schedular evaluation for 
bilateral sensorineural hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code (DC) 
6100 (1996); 38 C.F.R. §§ 4.85-4.87, DC 6100 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was granted service connection for bilateral 
sensorineural hearing loss, evaluated as noncompensable, in a 
RO rating decision dated in April 1971.  

In October 1995 the veteran filed a claim for an increased 
evaluation of his service-connected bilateral sensorineural 
hearing loss.  He was afforded a VA examination in December 
1995, which revealed his auricle, external canal, tympanic 
membrane, tympanum, and mastoid to be within normal limits on 
both sides.  There was no evidence of active ear disease and 
no evidence of infectious disease of the middle or inner ear.  
The veteran was diagnosed with hearing loss and tinnitus.  
Audiologic testing was conducted in January 1996, which 
indicated a pure tone threshold average of 33 on the right, 
with speech recognition of 94 percent, and a pure tone 
threshold average of 30 on the left, with speech recognition 
of 96 percent.  

In a rating decision dated in June 1996 the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for his service-connected bilateral sensorineural hearing 
loss.  

VA outpatient treatment records dated in March 1998 indicate 
speech recognition discrimination of 92 percent bilaterally.  

The veteran was afforded another VA examination in May 1999.  
Again, it was noted that his auricle, external canal, 
tympanic membrane, tympanum, and mastoid were within normal 
limits on both sides.  There were no conditions secondary to 
ear disease such as imbalance, upper respiratory disease, or 
hearing loss.  The examiner noted that there was no evidence 
of active ear disease, infection of the middle or inner ear, 
peripheral vestibular disturbance, or Meniere's syndrome.  
The veteran's




diagnosis of hearing loss and tinnitus was continued.  
Audiologic testing revealed a pure tone threshold average of 
38 on the right and 31 on the left, with speech recognition 
discrimination of 94 percent bilaterally.  

In August 2000 the veteran presented for a local hearing 
before a regional Hearing Officer.  He continued to complain 
of hearing loss, and reported the use of hearing aids.  The 
veteran testified that he sometimes suffered from painful 
ears and occasional static due to the hearing aids.  

Audiologic outpatient treatment records dated in October 2000 
indicate that the veteran was fitted for hearing aids at that 
time, and that his hearing was within normal limits through 
2000 Hertz, with moderate sensorineural hearing loss beyond 
that level.  The examiner specifically noted "excellent 
speech discrimination ability."  

Another VA audio examination with audiologic testing was 
conducted in April 2002.  The veteran's auricle, external 
canal tympanic membrane, tympanum, and mastoid continued to 
be within normal limits.  The examiner also continued to note 
that there was no evidence of active ear disease, infections 
of the middle or inner ear, peripheral vestibular disorder, 
or Meniere's syndrome.  The veteran had pure tone threshold 
averages of 31 on the right and 30 on the left, with speech 
recognition discrimination of 94 and 92, respectively.  The 
diagnosis of hearing loss was continued.  

In February 2003 the veteran presented for a Travel Board 
hearing before the undersigned VLJ.  He continued to testify 
that his service-connected bilateral sensorineural hearing 
loss is more severe than reflected by his current non-
compensable evaluation.  The veteran also reported occasional 
painful ears and difficulty understanding people.  He 
indicated that he continues to wear hearing aids, which he 
contended are sometimes uncomfortable and too loud.  


II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOCs provided by the RO in 
October 1996, August 1999, and July and September 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, in an evidence development letter dated in 
September 2002, the veteran was advised of the new VCAA 
regulations and that the RO would obtain VA treatment records 
and any adequately described private treatment records on his 
behalf, if he so requested.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (Board must identify documents in file which 
provided VCAA notice).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), in which the U.S. Court of 
Appeals for the Federal Circuit, on May 1, 2003, invalidated 
the new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

B.  Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the Rating Schedule was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25,202-210 (1999) (now codified at 38 C.F.R. §§ 4.85-
4.87 (2002)).  In determining which version of the 
regulations to apply to the facts of this case, the Court has 
held that, where a pertinent statute or regulation changes 
after a claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

In this instance, neither Congress nor the Secretary has 
directed which regulations are to be applied under the 
circumstances of this case.  The version most favorable to 
the appellant must therefore be considered.  However, 
pursuant to 38 U.S.C.A. § 5110(g), the Board observes that, 
for any date prior to June 10, 1999, VA cannot apply the 
revised provisions of the hearing-loss rating schedule, even 
if they are more favorable.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2002) (precedential opinions of the General 
Counsel are binding on the Board).

Even considering the foregoing, however, the Board finds that 
the change in the pertinent regulation was not a substantive 
change as applicable to this veteran's claim.  See 64 Fed. 
Reg. at 25,202, wherein the Secretary stated that "[t]he 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations."  
Consequently, the change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  The 
Board finds, therefore, that we may proceed with a decision 
in this case without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DCs 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DCs 6100 through 6110 
(2002).  See 64 Fed. Reg. 25,208-209, codified at 38 C.F.R. 
§§ 4.85-4.87 (2002).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level, as 
measured by pure tone audiometric tests in the frequencies 
1000, 2000, 3000 and 4000 Hertz (cycles per second).  The 
schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
service-connected defective hearing.  The evaluations derived 
from the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. §§ 4.85-4.87 
(1996); see also 38 C.F.R. § 4.85 (2002). 

Under both the new and old regulations, an examination for 
hearing impairment is to be performed using both a controlled 
speech discrimination test and a pure tone audiometric test.  
38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 4.85(a) (2002).  In 
the absence of a speech discrimination test, the regulations 
allow for numeric designations ranging from Level I to Level 
XI to be based only upon pure tone averages.  However, 
numeric designations based solely upon pure tone threshold 
averages are to be used only when an examiner certifies that 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2002).  An exception applies under the new regulations, 
which allow for a rating specialist to determine the numeric 
designations based solely upon pure tone averages when the 
pure tone averages at each of the four specific frequencies 
is 55 decibels or more, regardless of whether an examiner has 
certified that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination.  38 C.F.R. § 4.86(a) (2002).

C.  Discussion

As noted above, the veteran seeks a compensable evaluation 
for his service-connected bilateral sensorineural hearing 
loss.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2002); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's most recent audiometric tests were performed in 
April 2002.  At that time his average pure tone threshold in 
the right ear was 31 decibels, with speech discrimination of 
94 percent.  The average pure tone threshold in the left ear 
was 30 decibels, with speech discrimination of 92 percent.  

Hearing loss is measured by objective testing devices, and VA 
regulations require a mechanical application of the Rating 
Schedule to the numeric designations, based upon audiometric 
examination results.  See Acevedo, Lendenmann, supra.

Under 38 C.F.R. § 4.85(b), Table VI, "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (Levels I - XI) for hearing loss based upon a 
combination of the percentage of speech discrimination and 
the pure tone threshold average.  A ninety-four percent 
speech discrimination score and a 31 pure tone threshold 
average are assigned to Level I.  An average pure tone 
threshold of 30 and speech discrimination score of 92 percent 
are also assigned to Level I.  

"Table VII, 'Percentage Evaluations for Hearing Impairment,' 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect."  38 C.F.R. § 4.85(e).  
As discussed above, the veteran's service-connected right ear 
is assigned to Level I.  His service-connected left ear is 
also assigned to Level I.  Under Table VII, Level I hearing, 
bilaterally, warrants a zero percent (i.e., noncompensable) 
rating.  

The Board appreciates very much the sincere and forthright 
testimony of the veteran at his hearings before the regional 
hearing officer and the undersigned VLJ.  We are obligated to 
apply the evidentiary facts of record to the governing law.  
In view of the foregoing, the Board finds that, based upon 
the audiometric evaluation findings of record, the veteran is 
not entitled to a compensable rating for service-connected 
bilateral sensorineural hearing loss.  See 38 C.F.R. § 4.85.  

ORDER

A compensable evaluation for service-connected bilateral 
sensorineural hearing loss is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

